Title: From Thomas Jefferson to Robert Brent, 10 March 1807
From: Jefferson, Thomas
To: Brent, Robert


                        
                            Sir
                            
                            Washington Mar. 10. 07.
                        
                        I have recieved your letter of yesterday asking the application of a part of a late appropriation of Congress
                            to certain avenues and roads in this place.
                        The only appropriation ever before made by Congress to an object of this nature was ‘to the public buildings
                            & the highways between them.’ this ground was deliberately taken, and I accordingly restrained the application of the
                            money to the Avenue between the Capitol & Executive buildings & the roads round the two squares.
                        The last appropriation was in terms much more lax, to wit, ‘for avenues & roads in the district of
                            Columbia.’ this indeed would take in a large field, but besides that we cannot suppose Congress intended to tax the people
                            of the US. at large for all the avenues in Washington & roads in Columbia, we know the fact to have been that the
                            expression was strongly objected to, and was saved merely from a want of time to discuss (the last day of the session) and
                            the fear of losing the whole bill. but the sum appropriated (3000. D.) shews they did not mean it for so large a field. for
                            by the time the Pensylva avenue between the two houses is widened, newly gravelled, planted, brick tunnels instead of
                            wood, the roads round the squares put in order & that in the South front of the War office dug down to it’s proper
                            level, there will be no more of the 3000. D. left than will be wanting for constant repairs. with this view of the just & probable intention of the legislature, I
                            shall not think myself authorised to take advantage of a lax expression, forced on by circumstances, to carry the
                            execution of the law into a region of expence which, would merit great consideration before they should embark in it.
                            Accept my friendly salutations and assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    